DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No amendments to the claims were made by Applicant’s reply filed on June 16, 2022.  Claims 28-50 are currently pending.  Claims 1-27 are canceled.

Response to Arguments
The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,835,496 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly the previous double patenting rejection over U.S. Patent No. 10,835,496 is hereby withdrawn.
Applicant’s arguments, filed June 16, 2022, with respect to the remaining double patenting rejections have been fully considered and are persuasive.  Accordingly, the remaining double patenting rejections are hereby withdrawn.  Therefore claims 28-50 are free of the art and allowable for the reasons detailed below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 28-50 of the instant application claims a method of treating a hepatitis delta virus (HDV) infection in a human patient comprising administering to the patient a therapeutically effective amount of an amorphous co-precipitate comprising lonafarnib or a pharmaceutically acceptable salt thereof, ritonavir or a pharmaceutically acceptable salt thereof and a co-polymer, wherein the amorphous co-precipitate is substantially free of crystalline forms.
The closest related prior art is Giardiello et al. WO 2013/034927 A1 (of record); Ghosal et al. (of record); and Cory et al. WO 2011/088126 A2 (of record).
Giardiello et al. teaches co-formulations comprising the antiviral protease inhibitor drugs lopinavir and ritonavir (abstract).  Giardiello et al. teaches that although ritonavir is an antiviral protease inhibitor, its use is no longer commonly used for this purpose but rather to boost the activity of other drugs since it inhibits liver enzymes, particularly CYP3A4 which is responsible for metabolizing drugs [0004].  Giardiello et al. teaches that such metabolism inhibition allows for higher blood plasma concentrations of drugs thereby allowing lower doses of the drug to be administered [0004].  
Giardiello et al. teaches a solid composition comprising nanoparticles of lopinavir and ritonavir dispersed within a mixture of at least one hydrophilic polymer and at least one surfactant [0015].  The hydrophilic polymer may be polyvinylpyrrolidone [0015].  
Giardiello et al. teaches that the nanoparticles in a solid composition can be advantageous because it provides a more stable form of the drug that is suitable for long term storage [0019]. Furthermore, the solid composition can be consumed as a solid dosage form when required in certain embodiments of the invention, or, alternatively, they can be dispersed in a suitable aqueous diluent when required to form an aqueous dispersion of the nanoparticles for administration [0019].  
Giardiello et al. teaches preparing the solid composition by preparing an oil in water emulsion comprising an oil phase with the drugs and an aqueous phase with the hydrophilic polymer and then removing the oil and water from the emulsion to form the solid composition [00108].  The oil phase is provided by dissolving the drugs in a suitable organic solvent and the aqueous phase is provided by dissolving the hydrophilic polymer in water [00115]-[00116].  The organic solvent may be dichloromethane [00123]-[00124].  Giardiello et al. teaches mixing the oil and water phase to form an oil in water emulsion and then removing the oil and water using well-known methods such as freeze drying, spray drying or spray granulation [00126]-[00127].  
Ghosal et al. teaches that lonafarnib is a selective farnesyl protein transferase inhibitor (page 628).  Ghosal et al. teaches that lonafarnib is rapidly absorbed after oral administration and undergoes phase I metabolism in vivo and in vitro (page 628).  Ghosal et al. teaches that the major in vivo human metabolites after single-dose administration are M1 and M2 which are mediated by oxidation (page 628).  Ghosal et al. demonstrates that metabolism of lonafarnib is mediated via CYP3A4 (abstract).
Cory et al. teaches the use of farnesyl transferase inhibitors for the treatment of hepatitis D virus (HDV) and co-infection with HDV and HBV (page 3 lines 5-18).  Cory et al. teaches oral administration of a therapeutically effective dose of lonafarnib to a human subject known to be co-infected with HBV and HDV (page 4 lines 1-12).  Cory et al. teaches that HDV always presents as a co-infection with HBV and thus the farnesyl transferase inhibitors can be administered in combination with another treatment for Hepatitis B virus (HBV) (page 14 lines 4-18).  Cory et al. further teaches that the formulations may be used in combination with other anti-viral drugs including protease inhibitors (page 27 lines 17-25).  
However, none of Giardiello et al., Ghosal et al. or Cory et al. teaches combining ritonavir and lonafarnib to form an amorphous co-precipitate with a co-polymer that is substantially free of crystalline forms.  Moreover, as detailed in the parent application, Applicant has provided persuasive arguments in the reply filed on April 27, 2020.  Applicant argues that not all compounds can form an amorphous solid rather inherent chemical properties of a given compound may cause the formation of a crystalline solid or may inhibit the formation of any solid dispersion (see page 9 of 16 of the remarks filed on April 27, 2020).  Applicant argues that the properties of an amorphous dispersion of multiple components such as a co-precipitate can be difficult to predict because of the nature of interactions between the components varies greatly (see page 9 of 16).  Applicant argues that one would not expect to form a stable ritonavir-lonafarnib co-precipitate based on co-precipitates formed between ritonavir and lopinavir since lopinavir and lonafarnib are different compounds with different structures (see page 10 of 16).  Applicant argues that ritonavir and lopinavir have similar structures and thus one would expect stability as a solid dispersion (see page 11 of 16).  However, lonafarnib has a very different structure from lopinavir and ritonavir and thus one would not expect it to interact with ritonavir in the same way as lopinavir (see pages 11-12 of 16).  Applicant argues that lonafarnib is known to crystallize due to the constrained and planar nature of its structure and its heavy atom content (see pages 12-13 of 16).  Thus Applicant argues that due to its properties, one would not expect lonafarnib to form an amorphous precipitate alone or in combination with ritonavir (see pages 13-14).  Applicant argues that because of the properties of lonafarnib a strong propensity to form crystalline solids exists, however, Applicant was able to prepare an amorphous co-precipitate comprising ritonavir and lonafarnib that is substantially free of crystalline forms which was surprising, unexpected and could not have been predicted in view of the cited prior art (see pages 14-15 of 16).  
Therefore claims 28-50 of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 28-50 are allowed.  Claims 1-27 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM